IN THE COURT OF APPEALS OF IOWA

                                 No. 19-0565
                             Filed April 29, 2020


ERNIE L. ANDERSON and ANTHONY ANDERSON Co-Administrators and
Personal Representatives of the ESTATE OF CHARLOTTE L. ANDERSON,
DECEASED,
     Plaintiffs-Appellants,

vs.

LINDSAY M. ARNDT,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Harrison County, James S.

Heckerman, Judge.



       The estate of Charlotte Anderson appeals the order granting summary

judgment on a wrongful death claim in favor of Lindsay Arndt. AFFIRMED.



       Theodore R. Boecker Jr. of Boecker Law, P.C., L.L.O., Omaha, Nebraska,

for appellants.

       James N. Daane of Mayne, Hindman, Daane, Parry & Wingert, Sioux City,

for appellee.



       Considered by Vaitheswaran, P.J., and Doyle and May, JJ.
                                           2


DOYLE, Judge.

       An intoxicated Austin Arndt was driving a Ford F-150 that struck and killed

Charlotte Anderson on July 4, 2015. Anderson’s estate filed a wrongful death suit

against Lindsay Arndt asserting she was vicariously liable for Austin’s actions

because she was on the vehicle’s certificate of title as co-owner. But the district

court found that the undisputed facts showed Lindsay transferred ownership of the

vehicle to Austin no later than June 30, 2015. On this basis, it granted summary

judgment in Lindsay’s favor. The estate appeals.

       We review the district court’s ruling for the corrections of errors at law. See

Banwart v. 50th St. Sports, L.L.C., 910 N.W.2d 540, 544 (Iowa 2018). We view

the evidence in the light most favorable to the estate, granting it every legitimate

inference the facts will bear. See id. at 545. If the undisputed material facts show

Lindsay Arndt is entitled to judgment as a matter of law, we will affirm the grant of

summary judgment. See id. at 544.

       The owner of a vehicle is vicariously liable for damage it causes if the owner

consents to another person driving and that person acts negligently. See Iowa

Code § 321.493(2)(a) (2015). But when

       [a] person who has made a bona fide sale or transfer of the person’s
       right, title, or interest in or to a motor vehicle and who has delivered
       possession of the motor vehicle to the purchaser or transferee shall
       not be liable for any damage thereafter resulting from negligent
       operation of the motor vehicle by another, but the purchaser or
       transferee to whom possession was delivered shall be deemed the
       owner.

Id. at § 321.493(3). Ordinarily one must transfer certificate of title for sale or

transfer of the vehicle. See id. § 321.45(2)(a) (“A person shall not acquire any

right, title, claim, or interest in or to any vehicle subject to registration under this
                                          3


chapter from the owner thereof except by virtue of a certificate of title issued or

assigned to the person for such vehicle . . . .”). But the legislature decided this

requirement “shall not apply” in determining, for the purpose of fixing vicarious

liability, whether a sale or transfer occurred. See id. § 321.493(3).

       The undisputed facts show that Lindsay and Austin Arndt were married

when they acquired title to the F-150. They were co-owners on the certificate of

title. They separated and filed for divorce in October 2014. The next month, they

entered into a temporary stipulation. The resulting November 6, 2014 stipulated

temporary order provided that each party would retain possession of their

respective vehicles while the case was pending.         The F-150 was in Austin’s

possession. During a January 2015 mediation, Lindsay and Austin agreed that

Austin would be awarded the F-150 in the decree. The terms of the mediation

agreement were reported to the court in June. The only issues remaining for the

court to decide at the June 30, 2015 dissolution trial concerned child custody and

matters unrelated to ownership of the F-150. The decree was entered after July

4, 2015.

       In granting summary judgment on the estate’s wrongful death claim, the

district court found the undisputed facts showed that Lindsay “transferred

ownership of the F-150 to Austin no later than June 30, 2015, if not prior.” It further

found that even if ownership had not been transferred solely to Austin by the time

of trial, he was in sole possession of the vehicle on July 4, 2015. The court noted

that under the temporary order, Lindsay had no right to possess the truck or

consent to its use “and would have been in violation of [the court’s] order had she
                                          4


tried to do so.” On this basis, it held Lindsay could not be vicariously liable for

Charlotte Anderson’s death as a matter of law.

       The estate argues that the certificate of title in Lindsay’s name provides a

prima facie case of ownership and the question was ultimately for the jury to

decide. The estate cites several cases, including Six v. Freshour, 231 N.W.2d

588, 591 (Iowa 1975). In Six, the defendant “testified he held title to the truck for

the convenience of his son; that his son had exclusive use of and control over it;

and that his son made the contract payments, paid license fees, and bought

insurance on the vehicle.” 231 N.W.2d at 590. But the evidence also showed that

“the truck was licensed in defendant’s name, the contract of purchase was

executed by him, and the insurance policy issued to him as owner,” besides the

defendant’s statements claiming ownership of the vehicle following the accident.

Id. On this basis, the court held that “the issue of defendant’s ownership of the

truck could not be decided as a matter of law” and “[t]he trial court was right in

submitting this question for jury determination.” Id. at 591.

       Factually, this case before us is more like Hartman v. Norman, 112 N.W.2d

374, 380 (Iowa 1961), in which our supreme court held the title holder and

registered owner of a vehicle, who was named in a lawsuit alleging vicarious

liability under section 321.493, was entitled to a directed verdict because

“uncontradicted evidence” showed the driver made a bona fide purchase. The

evidence showed the driver entered an “unambiguous” written contract to

purchase the vehicle, making a down payment, and taking and retaining

possession of the vehicle. Hartman, 112 N.W.2d at 380.
                                           5


       Although the case before us involves a transfer rather than a sale, the

record similarly supports a finding of transfer. Lindsay and Austin entered a

stipulation that the court accepted and incorporated into a temporary order. “A

stipulation and settlement in a dissolution proceeding is a contract between the

parties” and is entitled “to all of the sanctity of an ordinary contract if supported by

legal consideration.” In re Marriage of Briddle, 756 N.W.2d 35, 40 (Iowa 2008)

(citation omitted). To have a bona fide transfer, one party must have enforceable

rights against the other, such as those provided by contract. See Desy v. Rhue,

462 N.W.2d 742, 745-46 (Iowa Ct. App. 1990) (interpreting Hartman and section

321.493 in holding “a contract should be a prerequisite” to finding a bona fide sale

or transfer for the purpose of imposing vicarious liability).         The stipulation,

temporary order, and settlement agreement provide enforceable rights. As the trial

court noted, Lindsay would have been violating a court order if she had tried to

assert ownership rights over the F-150 after November 2014. We conclude the

undisputed facts show that all rights and interest, including possessory rights, in

the F-150 were transferred to Austin by Lindsay before July 4, 2015. Thus she

was not an “owner” subject to vicarious liability under section 321.493(2)(a). In

view of the transfer, that she was still listed on the vehicle’s certificate of title as

co-owner is of no consequence for the purpose of fixing vicarious liability. Iowa

Code § 321.493(3).

       We therefore affirm the order granting summary judgment for Lindsay Arndt.

       AFFIRMED.